Citation Nr: 1212296	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right fourth metacarpal, status post open reduction and internal fixation with a small neuroma (right hand disability).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had unverified active military service from December 1982 to March 1983 and verified active duty from November 1983 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, in a June 2011 rating decision, the RO assigned a 100 percent rating for the Veteran's service-connected major depressive disorder, effective from February 22, 2010.  The RO noted that its determination rendered moot his claim for a total rating based upon individual unemployability due to service-connected disability (TDIU).  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009) (to the effect that a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

In November 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a back disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in November 2011.  In December 2011, the Veteran was given an opportunity to present additional argument.  His attorney submitted an additional private medical opinion on the Veteran's behalf in February 2012 with a waiver of initial RO review of the new evidence.  See 38 C.F.R. § 20.1304(b) (2011).

FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a back disorder had its onset during active military service or that degenerative arthritis of the lumbar spine was manifested within one year of the Veteran's discharge from active service.

2.  The Veteran's disability of the fourth metacarpal of the right hand is manifested by constant pain, limitation of motion of the finger joints, a weakened grip, decreased strength, and difficulty lifting and grasping objects; disability commensurate with amputation of the right hand with metacarpal resection involving more than one-half the bone lost is not shown.

2.  A surgical site/scar over the right 4th metacarpal is characterized by paresthesia and tenderness to touch.


CONCLUSIONS OF LAW

1.  A back disorder characterized as degenerative disc disease was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The schedular criteria for a rating in excess of 10 percent for the orthopedic residuals of a fracture of the right fourth metacarpal, status post open reduction and internal fixation with a small neuroma, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code (DC) 5227 (2011).

3.  The schedular criteria for a separate 10 percent disability rating, and no more, for a painful or unstable scar, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January and February 2007 and April 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was also afforded VA examinations in January and September 2007, May 2009, and February 2010, in conjunction with his claims and the examination reports are of record.

As noted above, in November 2011, the Board also requested a VHA medical opinion regarding the claim for service connection for a back disorder on appeal.  The appellant and his attorney were provided with a copy of that opinion, and the opportunity to respond; the appellant's attorney submitted an additional private medical opinion in February 2012.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Service Connection

The Veteran seeks service connection for a back disorder that he attributes to an injury incurred during his active service.  In written statements in support of his claim, including in February 2008, he states that he injured his back while lifting a metal plank used to repair a runway.  The Veteran points to January and February 1986 service treatment records, noting his complaints of low back pain.  He contends that he continued to experience back pain since discharge to this time.  Thus, he argues that service connection is warranted for his resulting back disorder.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, even back pain, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service treatment records, dated during January and February 1986, reflect the Veteran's complaints of low back pain.  On January 17th he was seen for complaints of low back pain and denied a history of injury.  The assessment was mild lumbosacral strain and Norgesic was prescribed.  A January 22nd record indicates that he had low back pain that was resolving and he was placed on limited duty.  Results of x-ray of the Veteran's lumbar spine taken in January 1986 were normal.  

When seen on February 12th the Veteran was noted to have muscular low back pain and was placed on a physical profile for limited duty due to low back strain.  A February 26th entry indicates that the Veteran reported that his back felt better, the assessment was low back pain, improved, and he was taken off all restrictions.  There are no subsequent record entries regarding the Veteran's back pain.  A separation examination was evidently scheduled in July 1987 but the examination report is not of record.

Post service, in July 1991, the Veteran submitted a formal claim for VA disability benefits, indicating that he injured his right arm in service.  He did not reference a lumbar spine disorder.

A December 1991 VA examination report included an orthopedic work-up but is not referable to complaints or diagnosis of, or treatment for, a low back disorder.

VA and non-VA medical records, dated from 1991 to 2010, reflect the Veteran's complaints of low back pain starting in December 2006.

When seen in the VA outpatient clinic in December 2006, the Veteran requested examination with regard to his right hand and low back conditions.  

A January 2007 VA radiology report of x-rays of the Veteran's lumbar spine indicates that he had moderate low back pain "since years ago".  The radiologic impression was mild disc space narrowing at L5-S1 and mild spondylosis, with periarticular sclerosis at the facet joints.

In February 2007, the RO received the Veteran's claim for service connection for a back disorder. 

An April 2007 VA outpatient record indicates that the Veteran sought medical attention for low back pain "since more than a year ago".

In his July 2007 notice of disagreement, the Veteran said that, in 1988, he was denied re-entry into the Puerto Rico Army National Guard (PRANG) due to a "bad back".  

According to a September 2007 VA examination report, results of a June 2007 magnetic resonance image (MRI) showed that the Veteran had degenerative disc disease at L5-S1 with broad disk protrusion.  The VA examiner noted that there was no claim for a low back condition until recently, more than 20 years after service, and opined that it was not likely that the Veteran's present degenerative disc disease at L5-S1 was due to the low back pain mentioned in the service treatment records in 1986 as there was no continuity of treatment.  

Records obtained from the Social Security Administration (SSA) indicate that, in September 2008, the Veteran was found totally disabled and unable to work since 2007, due, in part, to a discogenic and degenerative back disorder.  

In January 2010, the Veteran submitted signed statements from his wife, mother, and sister, to the effect that he injured his back and right hand in two separate incidents in service that changed him completely and caused constant severe pain.

The Veteran submitted a January 2010 signed statement from Miguel E. Figueroa, M.D., an occupational medicine specialist, who said that he reviewed the Veteran's service medical records and performed a clinical evaluation.  It was noted that the Veteran was "treated for his back for an injury" in service and complained of severe back pain.  The diagnoses and assessment included a lumbar condition.  In Dr. Figueroa's opinion, the Veteran's physical conditions were "in direct relation to his military service".

In a July 2011 signed statement, Ralph C. Bencivengo, D.C., a chiropractor, opined that the September 2007 VA examiner was correct as to the facts but incorrect as to his opinion.  Dr. Bencivengo said that the degenerative changes of the disc and disc protrusion would not have caused the Veteran pain at the time of his in-service injury because the degenerative disc disease was not present.  The disk degeneration that was ultimately exhibited after service was the natural progression of the injury sustained by the Veteran in service.  Dr. Bencivengo suggested that the Veteran did not seek regular medical treatment because he was able to deal with the symtoms or self-medicate.  

In Dr. Bencivengo's opinion, the Veteran sustained a "significant injury" to his lumbar spine in service in January 1986 and experienced symptoms since the trauma but did not receive regular medical treatment until he experienced chronic changes.  Dr. Bencivengo said that it was not unusual for a patient to not experience significant levels of symtoms until the condition developed the expected degenerative changes that caused the facet joint irritation and disc degeneration and subsequent subjective and objective findings, as happened to the Veteran.  The Veteran's changes were degenerative in nature, primarily in the facet joint and disc levels of the lumbar spine that was the normal progression of an acute spinal injury.  Dr. Bencivengo opined that it was as likely as not that the symtoms the Veteran exhibited years after the trauma were directly the result of the injury sustained in service, despite the apparent resolution of acute symtoms that the Veteran initially experienced.  

As discussed above, upon review of the evidence in this case, in November 2011, the Board sought an opinion from a VA medical expert as to the nature of the Veteran's current back disabilities and whether it was at least as likely as not that he had a back disorder, including degenerative joint disease, that had its clinical onset in active service, or manifested within the first post service year (if not present in service).  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in Albuquerque, New Mexico. 

In the November 2011 VHA opinion, a VA orthopedic spine surgeon, who reviewed all of the Veteran's pre and post service medical records, opined that the Veteran's low back disorder, specifically degenerative disk disease, was "less than 50 percent likely related to his period of active military service.  There are no records supporting chronic disability following [the Veteran's] time in the service.  Degenerative disk changes are due to a gradual degenerative process, age and behavior related that occurs over long periods of time.  I believe this is not a service connected medical problem".  

The VHA medical specialist noted the Veteran's history of an episode of low back pain in service in January 1986 with normal x-ray findings and limited duty until February 1986 when all restrictions were removed.  This medical specialist observed that "[m]ultiple medical entries follow this episode of back pain with no mention of any complaints by the patient of persistent backache".  It was noted that the Veteran was seen for varied reasons, including his right finger fracture, epigastric distress, and abdominal strain from weight lifting in June 1986.  The VHA orthopedic surgeon said that "[i]n no other entry is there mention of low back pain or any further restrictions related to the low back strain in January 1986".  

Further, the VHA orthopedic surgeon noted that the Veteran's July 1991 claim for VA benefits failed to mention any back-related limitations or request for disability related to his low back.  According to this orthopedic surgeon, the Veteran's "development of backache later in life, greater than two decades after his leaving the service, cannot reasonably be related to a back strain having occurred many years prior, with no intervening complaints or long term restrictions.  In addition, the [Veteran] returned to normal duties the month following his low back strain without any restrictions on any of his activities".  

The VHA medical specialist disagreed with Dr. Figueroa's January 2010 statement, to the effect that the Veteran's 1986 back strain related in any way to the development of age-related degenerative back changes 25 years later.  The VHA orthopedic surgeon also "strongly" disagreed with Dr. Bencivengo's July 2011 statement that connected a back strain occurring in 1986 with apparent findings of age-related degeneration in the low back over 20 years after a simple back strain.  According to this VA medical specialist, "[t]here are no validated studies that support a connection between acute back strain leading to any chronic complaints or which connect muscular injury (strain) with degenerative back issues".

Then, in a February 2012 signed statement, Henry E. David, D.O., an orthopedic surgeon, said that he reviewed the Veteran's medical records and the other physicians' opinions, discussed supra.  In Dr. David's opinion, the Veteran sustained two in-service injuries, his acute and chronic lumbar strain and his fractured right fourth metacarpal bone.  Dr. David agreed with Dr. Bencivengo's July 2011 evaluation, to the effect that the injury to the Veteran's lower back was as likely as not the cause for him to have continuing symtoms and was predisposing to his degenerative arthritis of the lumbar spine.  

Dr. David agreed with the VHA medical specialist that degenerative changes were due to a gradual degenerative process of age and behavior-related activities that occurred over a long period of time.  But Dr. David "strongly opine[d]" that the Veteran's service-related injuries in 1986 were as likely as not "not only the etiology but have been contributory to" the Veteran's present degenerative disc disease of his low back.  In particular, Dr. David said that his opinions were further supported by the Veteran's notice of disagreement, wherein it was noted that the physician examining him for military duty in 1988 denied his entrance to the PR ANG due to his bad back and right hand injury.

According to Dr. David, the VHA's examiner's opinion was predicated on the notion that the Veteran's back injury was a "simple 'back strain'" but said the medical specialist "failed to consider the [Veteran's] history of being denied entrance into the PRANG in 1988" for his back disorder approximately two years after the in-service back injury.  Dr. David said that "the evidence relative to the PRANG demonstrates, by AMA Guidelines, that [the Veteran's] condition was permanent and not a mere "acute back strain" as suggested by the VHA examiner.  

The Veteran has contended that service connection should be granted for a back disorder claimed as degenerative disc disease.  The Board notes that it has no reason to doubt the Veteran's account of his in-service back strain, but notes that he denied a history of trauma to his back when seen in January 1986.  He is competent to claim that he had back pain and that his back has been problematic ever since service.  However, the Board does not find the Veteran's claim of continuity of back symptomatology since service to be credible.  He did not have any reported musculoskeletal problems after February 1986 and has not asserted that he reported such at service discharge.  When he filed a claim for right hand disability in 1991, more than 5 years later, he presumably complained of his most serious physical ailment on VA examination.  He did not mention back problems and none were found.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). 

The initial clinical entries showing spinal problems reflect an onset many years after service.  The current version of a history of back problems emanating from service first emerges at or near the time the Veteran filed his compensation claim in February 2007.  In February 2008, the Veteran described sustaining a back injury when lifting a metal plank in service, although he did not describe this event to service examiners at the time of his initial complaint of back pain.  In fact, he denied a history of injury when first examined in January 1986.  In any event, and to the extent the Veteran is claiming that back problems have been present since service, the Board does not find the Veteran credible.  

The record reflects that the Veteran's spine was apparently normal on separation from service and the first post-service evidence of record of back disability is from 2007, nearly 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a back disorder is not warranted.

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claims.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.  

The Board therefore places greater weight on the VHA opinion that finds that a back disorder, including degenerative disk disease did not have its onset during active service, than on the January 2010 opinion rendered by Dr. Figueroa, to the effect that the Veteran's physical conditions were in direct relation to military service, the July 2011 opinion from Dr. Bencivengo, to the effect that the degenerative changes in the Veteran's back were due to an injury in service in 1986 despite the apparent resolution of acute symtoms the Veteran initially experienced, and were not age-related, and the February 2012 opinion from Dr. David to the effect that the Veteran's low back injury in service caused his continuing symtoms and predisposed him to lumbar spine degenerative arthritis.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board cannot reject a medical opinion solely on the rationale that it was based on history given by the claimant without first testing the credibility of the history on which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1993).  But, on the other hand, a physician's mere recording of history as reported by a patient without adding his/her assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion, as the diagnosis or opinion is no better than the information relied on.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

As discussed earlier, the Veteran's current claim that back problems stem from service are unreliable, and the overall record points to the onset of back symptomatology beginning sometime after service.  The 2011 VHA examiner notes this disconnect, as does the September 2007 VA examiner, but the three positive opinions are conclusory and do not account for the lack of back symptomatology for years after the in-service injury that purportedly caused back pathology.  

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in November 2011.  This medical specialist, who is an orthopedic spine surgeon, had the opportunity to review all the Veteran's medical records regarding the diagnosis of degenerative disk disease.  This physician explained the Veteran's development of a back ache and that the Veteran's current degenerative disk disease was not related to military service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion is entirely consistent with that rendered by the September 2007 VA examiner who also noted that the claims file was silent from 1986 to 2007 for complaints of back pain and it was not likely that the Veteran's present degenerative disc disease was due to low back pain mentioned in the 1986 service record records as there was no continuity of treatment.

As to the January 2010 opinion of Dr. Figueroa, the physician, who concluded that the Veteran's back strain of 1986 related to the development of age-related degenerative changes 25 years later, the July 2011 opinion of Dr. Bencivengo, the chiropractor, who connected a back strain in 1986 with apparent findings of age-related degeneration in low back 20 years after the back strain in service, and the February 2012 opinion of Dr. David, who concluded that the Veteran's chronic lumbar strain in service caused his continuing symtoms and predisposed him to degenerative arthritis of the lumbar spine, the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, his opinion carries more weight than that of Drs. Figueroa, Bencivengo, and David.

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a back disorder characterized as degenerative disk disease related to his period of active military service.  Although the Veteran experienced low back pain in January 1986, the VHA orthopedic spine surgeon noted that he returned to normal duties the month following his low back strain without any restriction on any of his activities, he evidently did not report having low back pain when examined for discharge in July 1987, did not report having a low back disorder when examined by VA in July 1991, and did not mention a back related problem until nearly 20 years after discharge.  Thus, the Veteran's argument that he had a back disorder in service fails.

Dr. Figueroa diagnosed the Veteran with a lumbar condition, a depressive disorder, and a right wrist disability and said the Veteran's physical conditions were in direct relation to military service.  However, this physician did not provide a rationale for his opinion.  The opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. Figueroa assumes facts not in evidence, and his opinion is not accorded great weight by the Board.

Dr. Bencivengo found that the Veteran's degenerative changes in his back were not age-related but were due to an injury in service in 1986, despite the apparent resolution of acute symtoms that the Veteran initially experienced.  However, this physician appears to rely on the Veteran's account of having back symptomatology for twenty years that he self treated.  But, as discussed above, the Board does not find the claim of continuity of back symtoms since active duty credible.  Thus, this opinion is also tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. Bencivengo assumes facts not in evidence, and his opinion is not accorded great weight by the Board.

Dr. David found that the Veteran sustained a lumbar strain and a fractured right fourth metacarpal bone injury in service and agreed with Dr. Bencivengo that the low back injury likely as not caused the Veteran's continuing symtoms and predisposed him to degenerative arthritis of the lumbar spine.  In support of his opinion, Dr. David pointed to the Veteran's July 2007 notice of disagreement wherein it was reported that the Veteran was denied entrance into the PRANG in 1988 due to a back disorder.  But there is nothing in the record, other than the Veteran's statement, to support his contention that he was denied entrance into the PRANG in 1988 due to back problems.  Moreover, as discussed above, the Board does not find the claim of continuity of back symtoms since active duty credible.  Thus, this opinion is also tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. Bencivengo assumes facts not in evidence, and his opinion is not accorded great weight by the Board.

On the other hand, the VHA examiner stated that he had reviewed all the evidence of record, including the in-service and post-service medical records.  This medical expert noted that there were no records supporting chronic disability following the Veteran's time in the service.  The VHA medical specialist stated that degenerative disk changes are due to a gradual degenerative process, age and behavior related that occurs over long periods of time.  He believed this was not a service connected medical problem".  

The VHA medical specialist noted the Veteran's history of an episode of low back pain in service in January 1986 with normal x-ray findings and limited duty until February 1986 when all restrictions were removed.  This medical specialist observed that "[m]ultiple medical entries follow this episode of back pain with no mention of any complaints by the patient of persistent backache".  It was noted that the Veteran was seen for varied reasons, including his right finger fracture, epigastric distress, and abdominal strain from weight lifting in June 1986.  The VHA orthopedic surgeon that that "[i]n no other entry is there mention of low back pain or any further restrictions related to the low back strain in January 1986".  

Further, the VHA orthopedic surgeon noted that the Veteran's July 1992 claim for VA benefits failed to mention any back related limitations or request for disability related to his low back.  The Veteran's "development of backache later in life, greater than two decades after his leaving the service, cannot reasonably be related to a back strain having occurred many years prior, with no intervening complaints or long term restrictions.  In addition, the [Veteran] returned to normal duties the month following his low back strain without any restrictions on any of his activities".  The VHA medical specialist disagreed with Dr. Figueroa's January 2010 statement to the effect that the Veteran's 1986 back strain related in any way to the developed of age-related degenerative back changes 25 years later.  The VHA orthopedic surgeon also "strongly" disagreed with Dr. Bencivengo's July 2011 statement that connected a back strain occurring in 1986 with apparent findings of age-related degeneration in the low back over 20 years after a simple back strain.  According to this VA medical specialist, "[t]here are no validated studies that support a connection between acute back strain leading to any chronic complaints or which connect muscular injury (strain) with degenerative back issues".

Thus, the opinions of Dr. Figueroa, Bencivengo, and David, are accorded less weight than that of the 2012 VHA examiner and September 2007 VA examiner.  The physicians who opined that back pathology was related to service did not give a rationale for their opinion other than citing to the Veteran's lumbar pain in service.  Their opinions are not supported by a rationale other than the fact that the spinal disability was due to the trauma experienced during active duty.  There was no attempt to explain the long period after service when the back was apparently asymptomatic, other than to suggest that the Veteran self-medicated (according to Dr. Bencivengo), there was no other evidence to suggest any alternative etiology (according to Dr. Figueroa), and that the "degenerative changes take time to develop and become fully manifest" (according to Dr. David).  

The Veteran is not competent to state that current back pathology is the result of inservice injury.  The degenerative disc disease pathology and spondylosis are not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose degenerative disc disease.  To the extent he is claiming continuity of back symptoms since the in-service injury, he is not a reliable historian.  When first seen for back pathology after service, he related that his symtoms began "years ago" but is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

As to the statements from the Veteran's mother, wife and sister, they do not provide a clear chronological context, or even make plain they are referring to the presence of back pain.  Thus, these are accorded little probative value.  

In short, a clear preponderance of the evidence is against a finding that the Veteran's degenerative disk disease or other back disability was present during or otherwise related to active military service.  

A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for a back disorder claimed as degenerative disc disease, and his claim must be denied.

B. Increased Rating

The Veteran seeks a higher rating for his service-connected right hand disability.  In written statements in support of his claim, he complains of severe disability associated with his right 4th finger fracture, including numbness, pain, and swelling.  In his July 2007 notice of disagreement, he reported that operating a keyboard caused pain and fatigue and writing was difficult, as he was right-handed.  In March 2010, he indicated that his right hand disability prevented him from driving and completing activities of daily living. 

The present appeal involves the Veteran's claim that the severity of his service-connected right hand disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in a September 1992 rating decision, the RO granted service connection for residuals of a fracture of the right fourth metacarpal status post open reduction internal fixation with a small neuroma, evaluated as 10 percent disabling under DC 7804-5227.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  Here, DC 7804 rates disabiity associated with painful or unstable scars, and DC 5227 rates ankylosis disability associated with disability of the ring or little finger.

In December 2006, the RO received the Veteran's current claim for an increased rating for his right hand disability.

Preliminarily, the Board notes that handedness for the purpose of assigning a higher rating for the dominant hand will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2011).  The January 2007 and February 2010 VA examination reports reflect that the Veteran is right-handed.  However, in this case the rating criteria do not provide a higher evaluation for ankylosis of the ring finger of the dominant or major hand as opposed to the minor hand.

The Veteran's residuals of an injury to the fourth metacarpal or ring finger of his right hand have been rated under DC 5227 for ankylosis of the ring or little finger.  See 38 C.F.R. § 4.71a.  DC 5227 provides that a noncompensable disability evaluation is assigned for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  Id.  Under DC 5227, it should also be determined whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.

The Board notes that, for digits II through V, range of motion of the metacarpophalangeal (MCP) joint is from 0 to 90 degrees of flexion, the proximal interphalangeal (PIP) joint is from 0 to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint is from 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

Under 38 C.F.R. § 4.71a, DC 5155 (2011), amputation of the ring finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  Amputation of the ring finger with metacarpal resection involving more than one-half the bone lost warrants a 20 percent rating.  Id.

The Board notes that under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2011).  Thus, any evaluation of the Veteran's disability of the fourth metacarpal of the right hand may not exceed the maximum 20 percent disability rating provided for amputation of the little finger under DC 5155.

As noted, in December 2006, the RO received the Veteran's current claim for an increased rating for his right hand disability.

In January 2007, the Veteran underwent VA examination of his hand.  According to the examination report, the Veteran complained of hand pain that he rated as a 6 on a scale of 1 to 10.  He reported periods of flare ups to 9 out of 10 that occurred 3 to 4 times a month and lasted two to four hours.  Precipitating factors included repetitive use of his right hand that was his dominant one, that exacerbated pain in the affected area and for which he took medication.  The Veteran denied additional limited motion due to flare ups.  

Evaluation of joint ankylosis revealed wrist dorsiflexion from 20 to 30 degrees, and MCP and PIP join flexion both to 30 degrees.  The Veteran's thumb pad faced his finger pads.  The VA examiner said that the Veteran's right hand did not show any evidence of ankylosis.

Range of motion of the Veteran's digits revealed MCP joint flexion was from 0 to 60 degrees (normal is from 0 to 90 degrees) in all his metacarpals, that was painful in the last 10 degrees with a functional loss of 30 degrees due to pain.  PIP joint flexion was 0 to 100 degrees without functional loss and without pain.  DIP joint flexion was from 0 to 70 degrees in all of his digits without pain and without functional loss.  Dorsiflexion in the Veteran's right hand was from 0 to 40 degrees and was painful in the last 10 degrees with a functional loss of 30 degrees due to pain.  Palmar flexion was from 0 to 50 degrees and painful in the last 10 degrees with a functional loss of 30 degrees due to pain.  Radial deviation was from 0 to 10 degrees and painful from 0 to 10 degrees with a functional loss of 10 degrees due to pain.  Ulnar deviation was from 0 to 30 degrees and painful in the last 10 degrees with a functional loss of 10 degrees due to pain.  

Strength was essentially normal (5/5) for pushing, pulling, and twisting and he did not show any deformities in his hand.  The Veteran showed a proper dexterity for twisting, probing, writing, and touching.  He had no gap in inches between the tip of his thumb and fingers and between the tip of his fingers and the proximal transverse crease of the palm.  Further, the Veteran was asked to repetitively perform dorsiflexion, palmar, flexion, radial deviation, and ulnar deviation.  Pain was elicited in the right wrist joint without any evidence of fatigue, weakness, or further functional loss.  The diagnosis was right wrist navicular fracture with residual limited range of motion and pain in the right wrist joint.

In September 2007, the Veteran underwent another VA examination of his hand.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of constant right wrist and hand pain, with swelling of the dorsal hand that required he take frequent breaks during his job as a customer service representative for a table (cable?) television company as he frequently used a computer keyboard that increased his right hand pain.  The Veteran complained of throbbing stinging pain on the dorsal right hand that radiated up towards his fourth finger with numbness along the same distribution, and flare-up of pain and numbness associated to the incidental contact with dorsal aspect of the right hand over area of the surgical scar.  The Veteran rated his pain as 6 out of 10 on a scale of 1 to 10 even when his right hand was not in use. 

Further, the Veteran also complained of hand fatigue and decreased right hand strength.  He said he was unable to work as an electrician due to his right hand condition since he was unable to generate enough strength to use tools.  He complained of fatigue in his right hand and used his left hand for twisting and bending actions such as jar lids.  He took analgesics to diminish pain that provided partial relief but Flexeril caused sleepiness.  As to functional impairment during flare ups, the Veteran indicated that he had loss of dexterity and strength of his right hand.  

Objectively, there was no ankylosis of the right hand or wrist upon examination.  There was no angulation of any of the digits noted of the right hand.  Wrist dorsiflexion was from 20 to 30 degrees and MCP and PIP joint flexion were all to 30 degrees.  The Veteran's thumb pad faced his finger pad.  Range of motion of the MCP, PIP, and DIP joints of the right hand was from 90 degrees flexion to 0 degrees of extension in digits II through V.  The MCP and interphalangeal (IP) joint of digit I had 90 degrees of flexion and 0 degrees of extension.  Right wrist had 60 degrees of dorsiflexion and 60 degrees of palmar flexion.  Range of motion of the fingers at the MCP joint was from 0 to 90 degrees of flexion; PIP joint from 0 to 110 degrees of flexion; and DIP joint, from 0 to 70 or 80 degrees of flexion.  

Evaluation of the hand as a unit revealed that the Veteran was able to touch the tip of his thumb to digits II, III, IV, and V without gap.  He was able to touch the tip of his fingers to the proximal transverse crease without gap.  He was able to oppose his thumb to digits II, III, IV, and V, without gap.  He had good stability of the MCP PIP, and DIP joints with no swelling or deformity, except on the right dorsal hand at the metacarpal bone number IV, where there was a bony protuberance noted dorsally.  The Veteran had tenderness to palpation of that area.  He had hypersensitivity that radiated towards the tip of the fourth finger when the dorsal fourth metacarpal was tapped consistent with a neuroma.  He complained of numbness of the right fourth finger when touched with sharp and dull objects, and all other areas of the right hand were intact to pinprick and light touch.  

The Veteran's right navicular bone was palpated deeply with no complaint of pain and no instability felt.  He was able to use his right hand to push, pull, and twist, and he was able to grab a water bottle and hang it up tightly in the office.  He was able to twist and untwist a bottle cap and use his right hand to twist, probe, write, touch, and for expression.  There was no flexion deformity interfering with function of the fingers.  

According to the VA examiner, the Veteran did not have serious limitation of motion of his right hand and had normal range of motion at the MCP, PIP, DIP joints with full passive and active range of motion.  He complained of pain with range of motion of the 4th digit but was able to complete full range of motion (90 degrees flexion to 0 degrees extension of MCP, PIP, and DIP joints).  He complained of pain to tapping at the site of surgical intervention (scar?) of the right fourth metacarpal bone.  There was no instability of his right hand or fingers of the right hand.  He also complained of a radiating electric type sensation towards the tip of the right fourth finger associated with tapping at the surgical site that was at least as likely as not secondary to a small neuroma.  The Veteran was able to hang on tightly to a plastic water bottle with an adequate handgrip, untwist an open water bottle as well as place the bottle cap back on with adequate dexterity and strength.  The VA examiner commented that, on the examining table, the Veteran was able to use his right hand to push off the table to stand up without any problems or visible signs of pain due to using his right hand to push off.  

According to the VA examination report, the Veteran complained of symtoms of swelling (not currently observed), fatigue of the hand associated with keyboard use, throbbing and stinging right hand pain, numbness of the right fourth finger, and decreased hand strength.  The Veteran was asked to squeeze the examiner's hand and did not squeeze firmly, but was able to grasp a water bottle firmly and functionally.  The VA examiner said that the Veteran had dexterity and strength necessary for everyday living activities using his right hand.  As to the Veteran's contention of pain in the right hand, that could not be objectively measured.

In May 2009, the Veteran underwent a third VA examination of his right hand.  According to the examination report, he had numbness of the right hand at the fourth and fifth inter-digital space associated with pulsating type pain with loss of strength and occasional edema.  The Veteran said his hand condition was progressively worsening and he was unable to do his previous work as an electrician.  There was no history of deformity.  The Veteran had flare-ups of pain every two to three weeks when he felt unable do usual things such as open a jar, dressing, or driving his car.  

Objectively, the 4th metacarpal bone was abnormal without malunion or nonunion.  The right 4th metacarpal joint was abnormal with abnormal, limited and painful motion but no flail joint or false flail joint.  All digits in active range of motion lacked 3 centimeters (cms.) for palmar contact.  All digits in passive range of motion had full range of motion with palmar contact.  The Veteran was able to perform thumb opposition with all digits (II, III, IV, and V).  There was full extension of all digits of the right hand.  Strength was 3/5 and the Veteran was unable to complete a full fist grip (that was inhibited by pain).  Sensory examination revealed loss of normal sensation around the surgical scar area of the right hand.  It was noted that the Veteran referred moderate right hand pain status post right hand surgery.  The Veteran was retired since 1987 due to right hand incapacity and low back pain.  According to the VA examiner, the Veteran's right hand pain prevented his participation in sports, and had a severe effect on his activities of daily life.

In his January 2010 signed statement, Miguel Figueroa, M.D., the occupational medicine specialist, noted that the Veteran's "severe" right 4th finger disabiltiy caused lack of hand and wrist movement.  The Veteran was unable to sustain (hold) an object that weighed more than two pounds for more than five minutes and had loss of sensitivity.  The Veteran also had ankylosis with severe unfavorable ulnar and radial deviation that rendered him unable to secure or follow substantially gainful employment and do his activities of daily living.

In February 2010, the Veteran underwent a fourth VA examination of his hand and fingers.  According to the examination report, he complained of right hand pain and limited motion and strength with loss of dexterity.  It was noted that the Veteran was independent in his self care and activities of daily living but unable to work as an electrician due to loss of range of motion and dexterity.  The Veteran had pain that he rated as a 5 on a scale of 1 to 10, with monthly flare ups to 9 out of 10 (3/4 times), that lasted several hours, were aggravated by cloudy or rainy days, and were alleviated by medications.

Objectively, evaluation for ankylosis revealed that the Veteran's right wrist dorsiflexion was from 0 to 10 degrees ("position of function" (pof) is from 20 to 30 degrees) with pain in last 10 degrees and functional loss of 20 degrees due to pain.  MCP flexion was from 0 to 10 degrees in all digits (pof is 30 degrees) with pain in last 5 degrees and functional loss of 20 degrees due to pain.  PIP flexion was from 0 to 5 degrees in all digits (pof is 30 degrees) with pain in last 5 degrees and functional loss of 25 degrees due to pain.  Thumb abduction and rotation: thumb pad faced the finger pads.

Range of motion of the individual digits at the MCP joint was from 0 to 20 degrees in all digits (normal is from 0 to 90 degrees of flexion) with pain in last 10 degrees and functional loss of 80 degrees due to pain.  PIP joint was from 0 to 20 degrees in all digits (normal is from 0 to 100 degrees of flexion) with pain in last 10 degrees and functional loss of 70 degrees due to pain.  DIP joint was from 0 to 20 degrees in all digits (normal is from 0 to 70 or 80 degrees of flexion) with pain in last 10 degrees and functional loss of 50 degrees due to pain.  

Further, in measuring the gap between the tip of the thumb and the fingers, the Veteran had a right hand gap of 2-3 cms.  The gap between the tips of his fingers and the proximal transverse crease of his palm was 3 cms.  As to strength, it was noted that the Veteran's strength was 3/5 for pushing, twisting (unable) with "very limited" writing ability, and he was unable to probe.  As to the effect of repetitive motion on the range of motion, it was noted that, when asked to repeatedly open and close his right hand without resistance, the Veteran was unable to do it due to pain and limited motion.  The diagnosis was right hand fracture at the wrist joint and 4th metacarpal joint.  The VA examiner noted that the Veteran's disability precluded him from gainful employment of his usual occupation as an electrician due to loss of dexterity.  Further, the VA examiner commented that the Veteran continued to have very limited range of motion and practically a non functional right (dominant) hand.

In reviewing the above medical records and the Veteran's written statements, the Board finds that his residuals of an injury to his right ring finger interfere with the overall function of his hand.  While the January and September 2007 VA examinations reflect that the Veteran's ranges of motion of the fingers were normal or nearly so, and the May 2009 VA examiner reported full passive range of digit motion (with digits lacking 3 cm. for palmar contact in active range of motion), in February 2010, the VA examiner reported that the Veteran had very limited range of right hand motion and practically a non functional right (dominant) hand.  That examiner noted that the Veteran was unable to twist, had very limited writing ability and was unable to probe with his right hand.  Grip strength was limited to 3/5.  The Veteran has stated that he cannot lift with his right hand and can only grip light objects.  The February 2010 VA examiner opined that the Veteran's right hand disability precludes him from gainful employment in his usual occupation as an electrician due to loss of dexterity.  However, no more than the currently assigned 10 percent disability rating is warranted for impairment of the overall function of the Veteran's right hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.

The Board finds that a higher or separate rating is not warranted under DC 5155 for amputation of the 4th metacarpal.  See 38 C.F.R. § 4.71a.  The Veteran's ring finger has not been amputated, and has not been shown to be so disabled as to warrant entitlement to a 20 percent disability rating under DC 5155. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right hand disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the finding of decreased grip strength and pain reported by the January and September 2007, May 2009 and February 2010 VA examiners, there is no indication that pain, due to disability of the right hand, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

Moreover, the Board notes that the September 2007 VA examination reflects that the Veteran's right hand did not exhibit increased limitation of motion on repetitive use, or excess fatigability or incoordination although, in February 2010, the VA examiner reported that the Veteran was unable to repeatedly open and close his hand without resistance due to pain and limited motion.  Even with consideration of flare-ups, no incapacitating episodes were noted.  A separate evaluation for pain is not for assignment.  Spurgeon.

Indeed, as the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under DC 5227, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available.  See Johnston v. Brown, 10 Vet. App. at 85.

However, the Board has also considered whether any separate evaluations might be assigned under other applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).

Here, the Board finds that a separate disability rating is warranted for the surgical scar on the Veteran's right fourth metacarpal.  Under DC 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118.  During the September 2007 VA examination, the Veteran complained of numbness along the 4th finger associated to incidental contact with the dorsal aspect of the right hand over the area of the surgical scar.  In the May 2009 VA examination, the VA examiner reported loss of sensation around the surgical scar area.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has a painful scar over the fourth metacarpal of the right hand during the entire course of this claim.  Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to the benefit of the doubt, and a separate 10 percent disability rating is warranted under DC 7804 for his painful scar of the 4th finger.  Id; 38 C.F.R. § 3.102, 4.3; Gilbert, supra.

The Board finds that separate ratings under DC 7801 (deep and nonlinear scars), DC 7802 (superficial and nonlinear scars), and DC 7805 (other effects of scars) are not warranted for the Veteran's scar.  See 38 C.F.R. § 4.118.  In order to receive a compensable rating under DC 7801, the scar must be deep and at least 6 square inches.  Id.  Under DC 7802, the scar must cover an area of at least 144 square inches to be assigned a compensable rating.  Id.  The Veteran's small scar is not deep.  Thus, the criteria under DC 7801 and DC 7802 are not met.  With respect to DC 7805, there is no evidence that the Veteran's scar imposes other functional limitations apart from those accounted for under DC 5227.  Id.  Thus, no other separate ratings are warranted for the Veteran's scar of the right fourth metacarpal.

The Board has also considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction of the finger or hand.  While in his written statements in support of his claim, the Veteran has complained of numbness, the medical evidence is negative for neurological abnormalities associated with the service-connected right hand disability other than the loss of sensation at the incision site noted by the September 2007 and May 2009 VA examiners.  Thus, a separate rating based on neurologic impairment is not warranted.

The Board has also considered whether the Veteran's right fourth finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Veteran states that he was unable to continue working as an electrician due to his right hand disability.  However, that the Veteran's right hand disability might limit his ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96.  The fact that circumstances specific to a particular veteran may cause the effects of a service- connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  Id.  Thus, the evidence does not show marked interference with employment for the purpose of extraschedular consideration, and does not show frequent periods of hospitalization. Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, supra.  However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

As mentioned above, in Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In March 2010, the Veteran filed a formal claim for a TDIU and stated that, because he was right handed, he was totally disabled.  However, as discussed at the outset, the January 2011 rating decision that awarded the 100 percent disability rating for a major depressive disorder then concluded that the Veteran's TDIU claim was rendered moot.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Service connection for a back disorder is denied.

A rating in excess of 10 percent for the orthopedic residuals of a fracture of the right fourth metacarpal, status post open reduction and internal fixation with a small neuroma is denied.

A separate disability rating of 10 percent for a painful surgical scar over the 4th metacarpal of the right hand is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


